Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-18-00738-CV

                           IN THE INTEREST OF J.J.H., a Child

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-02764
                     Honorable Charles E. Montemayor, Judge Presiding

      BEFORE CHIEF JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
Appellant is not able to afford payment of costs. No costs of court are taxed in this appeal.

       SIGNED February 6, 2019.


                                                _____________________________
                                                Patricia O. Alvarez, Justice